Citation Nr: 1747514	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-13 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from August 1963 to February 1968 and from July 1968 to December 1969, including service in the Republic of Vietnam.  The Veteran was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2012, the Board remanded the case for additional development, including obtaining VA examinations and opinions.  A December 2013 Board decision denied the claims.  The Veteran appealed the December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Partial Remand and remanded the claim to the Board for further proceedings.  The parties found that the Board failed to ensure compliance with the Board's March 2012 remand order.

A June 2015 Board decision denied the claims.  The Veteran appealed the decision to the Court.  In March 2017, the Court issued a Memorandum Decision which vacated the Board's June 2015 decision and remanded the claims to the Board for adjudication consistent with the decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in December 2014.  The Board directed the RO to return the file to the examiner who performed the March 2012 examination.  If the March 2012 examiner was unavailable, the remand directed the RO to obtain a new examination.  Following the December 2014 remand, the RO did not return the claims file to the physician who examined the Veteran in March 2012.  Rather, the RO obtained a medical opinion in January 2015 from a physician who did not perform an examination.  

The Board finds that the development did not comply with the remand directives.  Accordingly, a remand is warranted to obtain a new VA examination in compliance with the December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his lumbar spine and cervical spine disabilities.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  After reviewing the claims file, the examiner should address the following questions.  

a) The VA examiner should list all diagnoses pertaining to the cervical and lumbar spine.  

b) Provide a detailed history of the Veteran's history of lumbar and cervical spine symptoms during and since separation from service.

c) The examiner should provide an opinion as to whether a current cervical or lumbar spine disability is at least as likely as not related to the Veteran's active duty service, including a fall in February 1965, an auto accident in April 1965, and his duties as a Seabee. 

d) The examiner should provide a complete rationale for the opinions, with references to the record.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion

3.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

